


Exhibit 10.37.2

 

Amendment No. 2 to the
Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan

 

This AMENDMENT NO. 2 to the Hertz Global Holdings, Inc. 2008 Omnibus Incentive
Plan (the “Plan”) is effective as of May 20, 2009.

 

1.             Provisions Relating To Performance Stock Units. 
Section 6.4(a) of the Plan shall be amended so as to read in its entirety (the
amended portion is printed in bold):

 

(a) Restrictions on Transferability.  Except as otherwise provided in
Section 6.6(a) or with the consent of the Committee, Performance Stock Units may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated.  Any attempt by a Participant, directly or indirectly, to offer,
transfer, sell, pledge, hypothecate or otherwise dispose of any Performance
Stock Units or any interest therein or any rights relating thereto other than as
provided in the Plan shall be void and of no effect.

 

2.             Except as modified hereby, the Plan as in effect immediately
prior to this amendment shall remain in full force and effect.  Capitalized
terms used but not defined herein shall have the meanings set forth in the Plan.

 

--------------------------------------------------------------------------------
